The Equitable Casualty  Surety Company, being insolvent, refused to answer or defend this suit. The National Surety Company feared that it would be liable for any judgment rendered against its codefendant, Equitable Casualty  Surety Co. The judge, therefore, was right in forbidding a confirmation of default against the Equitable Casualty  Surety Company until the National Surety Company's defense could be heard. Schumert-Warfield-Buja, Inc., v. Buie, 148 La. 726, 87 So. 726, is authority for the proposition merely that one cannot enjoin another from bringing suit against him; which is not appropriate to this case. I respectfully dissent from the ruling in this case, but my opinion is that the judge may yet refuse to allow the judgment to be confirmed until the National Surety Company is heard. *Page 653